Citation Nr: 0705753
Decision Date: 02/28/07	Archive Date: 04/19/07

Citation Nr: 0705839	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-25 067	)	DATE FEB 28 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1979 to 
June 1983, from August 1983 to June 1987, and from November 
1987 to November 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board denied the claim on appeal by a March 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  Therefore, the Board 
finds that its decision of March 17, 2006 failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, the March 2006 Board 
decision must be vacated in its entirety, and a new decision 
will be entered as if the Board decision had never been 
issued.




ORDER

The March 17, 2006 Board decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0607806	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1979 to 
June 1983, from August 1983 to June 1987, and from November 
1987 to November 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder.  

2.  Evidence associated with the claims file since the 
unappealed March 1997 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material and the claim, therefore, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated June 
2004 of the information and evidence needed to substantiate 
and complete his claim to reopen his claim for entitlement to 
service connection for bipolar disorder with depressive 
presentation.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  The letter also contained the information and 
evidence needed to substantiate and complete his claim for 
entitlement to service connection for bipolar disorder on the 
merits.  The letter also informed the veteran that VA would 
obtain all service medical records, VA medical records, and 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The June 2004 letter stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know," and 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
statement of the case.  It is clear from these documents that 
the RO was asking for any records related to the veteran's 
claim.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.


In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and VA outpatient and inpatient medical records are 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  As the veteran has not identified any records that 
are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006)...

In a March 1997 rating decision, the RO denied service 
connection for bipolar disorder with depressive presentation, 
noting that the veteran had indicated the disorder preexisted 
service and that the medical evidence of record did not 
indicate inservice aggravation.  The veteran filed a notice 
of disagreement, but no substantive appeal, and the rating 
decision was thus final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The veteran 
filed a claim to reopen his claim for entitlement to service 
connection for bipolar disorder with depressive presentation 
in March 2004.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a). 

The evidence of record at the time of the March 1997 rating 
decision included the veteran's service medical records.  A 
March 1979 report of medical history indicated that there 
were no psychiatric disorders.  A February 1981 treatment 
note indicated an anxiety neurosis diagnosis.  A March 1981 
report of mental health evaluation diagnosed mild anxiety 
neurosis, but found that the neurosis was resolved because 
the symptoms had not recurred since July 1980.  In June 1980, 
acute anxiety was assessed.

A June 1981 mental health clinic record indicated that the 
veteran noted intermittent depression for the previous two 
and a half years.  The veteran noted that he was not 
currently depressed and had no suicidal ideations or intent.  
The diagnosis was dysthymic disorder.  A June 1981 physical 
profile report also noted a dysthymic disorder diagnosis.  A 
September 1982 physical profile report noted that the 
veteran's initial adjustment problems had resolved and that 
the veteran had no current mental or emotional disturbances.  

A May 1983 service discharge examination and a report of 
medical history both noted that in 1979, the veteran had 
frequent trouble sleeping, depression, excessive worry, and 
nervousness.  The issues were treated and resolved through 
medication and counselling in the mental health clinic.

An October 1987 service entrance examination indicated no 
bipolar or other psychiatric disorders.  An August 1988 
health clinic note indicated situational stress and a history 
of periodic depression.  A December 1988 treatment record 
noted that the veteran reported a relapse of depression.  An 
April 1989 medical record noted that the veteran was seen for 
depression and indicated that he had previously been 
hospitalized five weeks for depression.  In an October 1989 
report of medical history, the veteran noted no psychiatric 
issues.  An October 1989 separation examination noted that 
the veteran had depression and excessive worry.

Also of record were VA medical records from August and 
September 1996 which showed that the veteran was hospitalized 
for one month for bipolar disorder with depressive 
presentation.  In a September 1996 discharge summary and 
treatment note, the veteran stated that he had had dysthymic 
disorder since childhood.  An October 1996 VA outpatient note 
indicated an increase in depression symptoms that the veteran 
related to his wife leaving him.  

Evidence of record received after the March 1997 rating 
decision includes VA inpatient and outpatient records from 
August 1996 to May 1998 and from March 2004 to April 2005.  A 
February 1998 VA outpatient record indicated the veteran was 
hospitalized for 10 days for depression.  A March 2004 VA 
outpatient record indicates a history of bipolar disorder and 
depression.  A July 2004 VA psychiatric inpatient note 
indicated that the veteran was hospitalized for one week.  
The veteran was stabilized with medication and psychotherapy.  

August 2004 VA psychiatric inpatient records indicated that 
the veteran was hospitalized for approximately one month 
bipolar disorder treatment.  In an August 2004 VA clinical 
note, the veteran reported that he had been traumatized by 
certain experiences as a military security officer.  In a 
February 2005 VA treatment note, the veteran reported his 
depression began during service, and that he was traumatized 
by disturbing incidents he witnessed as a military police 
officer.  In a March 2005 VA treatment note, the veteran 
reported that onset of his mental health problems was during 
service.  Bipolar disorder with depression was diagnosed.  

The evidence is new because it was not previously submitted 
to VA.  The evidence is not, however, material.  The evidence 
reiterates the prior bipolar disorder with depressive 
presentation diagnosis and demonstrates the extent of the 
disorder.  But the existence or diagnosis of a current 
disability is not at issue.  The claim was originally denied 
because there was no medical evidence of inservice 
aggravation of the disorder.  The new evidence does not 
provide medical evidence of inservice incurrence or 
aggravation.  The evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim - 
whether the veteran's disorder was incurred in or aggravated 
by service - and thus does not raise a reasonable possibility 
of substantiating the claim.  Because the evidence is not new 
and material, the veteran's claim for entitlement to service 
connection for bipolar disorder with depressive presentation 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).

Moreover, as new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


